Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7578394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory screening machine, comprising: a replaceable screen assembly; and a compression assembly that is configured to exert a force on a rigid member of the replaceable screen assembly and deform the replaceable screen assembly into a concave shape and secure the replaceable screen assembly to the vibratory screen screening machine.

Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, 

Claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of screening a material, the method comprising: placing a replaceable screen assembly on a vibratory screening machine; exerting a compressive force on the replaceable screen assembly, using a compression assembly, to thereby secure the replaceable screen assembly to the vibratory screening machine and to deform the replaceable screen assembly into a concave shape; and screening the material. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653